 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICKY L. WILLIAMS,                                No. 2:18-CV-1902-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    MATTILLON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 1). Plaintiff alleges

19   Defendants allowed his private information including health care and medical records, birthdate,

20   social security number, family names, addresses, and phone numbers, to be stolen and used by

21   others for personal gain. Plaintiff contends that this violated the Fourth and Eleventh

22   Amendments to the United States Constitution, California Health and Safety Code § 1280.15, and

23   the California Constitution.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1                        I. SCREENING REQUIREMENT AND STANDARD

 2                  The Court is required to screen complaints brought by prisoners seeking relief

 3   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

 4   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

 5   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

 6   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 8   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 9   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

10   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

11   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

12   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

13   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

14   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

15   omitted).

16                  Prisoners proceeding pro se in civil rights actions are entitled to have their

17   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

18   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

19   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

20   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation
21   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

22   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

23   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

24   omitted); Moss, 572F.3d at 969.

25   ///

26   ///
27   ///

28   ///
                                                         2
 1                                  II. PLAINTIFF’S ALLEGATIONS

 2                  Plaintiff has named two Defendants: (1) Dr. Mittillon and (2) J. Lewis. Plaintiff

 3   alleges Defendants failed to protect and keep secure an unencrypted laptop that was stolen out of

 4   Defendant Mittillon’s vehicle. Plaintiff contends that this allowed his private information,

 5   including health care and medical records, birthdate, social security number, family names,

 6   addresses, and phone numbers, to be stolen. Plaintiff alleges Defendant J. Lewis failed to set

 7   forth secure save and protect policies, procedures, and protocols, to keep Plaintiff’s information

 8   safe. Plaintiff asserts this led to accounts being open and closed in his name. This, Plaintiff

 9   asserts was a violation of the Fourth and Eleventh Amendments to the United States Constitution,

10   California Health and Safety Code § 1280.15, and the California Constitution.

11

12                                             III. ANALYSIS

13                  Plaintiff fails to state a cognizable claim upon which relief can be granted.

14   Plaintiff asserts two constitutional grounds for his claim: (1) the Fourth Amendment and (2) the

15   Eleventh Amendment. The Fourth Amendment provides protections against the unlawful

16   searches and seizures of an individual’s person and property by the government. U.S. CONST.

17   amend. IV. It is unclear from the complaint how the alleged data breach violated Plaintiffs right

18   under the Fourth Amendment as there seems to be no allegation of an unlawful governmental

19   search or an unlawful governmental seizure of Plaintiff’s person or property. The Eleventh

20   Amendment provides immunity to States from suits brought in federal court. U.S. CONST.
21   amend. XI. As Plaintiff is not a state or a state representative it is unclear how the application of

22   the Eleventh Amendment is relevant to any of the allegations here. The remaining grounds for

23   relief are a California Health and Safety Code and the California Constitution, both state grounds,

24   of which this court does not have jurisdiction to address absent proper pendent jurisdiction, which

25   is not present here. See 28 U.S.C. § 1367. As such Plaintiff has failed to state a claim upon which

26   relief can be granted and thus Plaintiff’s claim cannot proceed past screening. Plaintiff will be
27   provided an opportunity to amend the complaint to see if he can state a cognizable federal

28   constitutional claim against the Defendants.
                                                        3
 1                                  IV. AMENDING THE COMPLAINT

 2                    Because it is possible that some of the deficiencies identified in this order may be

 3   cured by amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203

 4   F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

 5   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

 6   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

 7   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

 8   amended complaint must be complete in itself without reference to any prior pleading. See id.

 9   This means, in practical terms, if Plaintiff files an amended complaint he must not only cure the

10   deficiencies identified in this order, but also reallege the cognizable claim(s) discussed in this

11   Court’s order.

12                    If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

13   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

14   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

15   each named defendant is involved, and must set forth some affirmative link or connection

16   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

17   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

18                    Finally, plaintiff is warned that failure to file an amended complaint within the

19   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

20   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply
21   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

22   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         4
 1                                            V. CONCLUSION

 2                   Accordingly, IT IS HEREBY ORDERED that:

 3                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 4                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 5   service of this order.

 6

 7

 8   Dated: April 8, 2019
                                                             ____________________________________
 9                                                           DENNIS M. COTA
10                                                           UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         5
